FILED
                            NOT FOR PUBLICATION                             AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NANCY COOMER, as personal                        No. 09-15061
representative of the estate and on behalf
of Danny Coomer, deceased,                       D.C. No. 4:06-cv-00629-CKJ

              Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted January 4, 2011 **

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Nancy Coomer appeals pro se the district court’s decision affirming the

Commissioner’s determination that her late ex-husband Danny Coomer


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“Coomer”) was ineligible for disability insurance benefits under Title II of the

Social Security Act for the period from January 1994 through December 1995.

Although Coomer was determined to be disabled due to Crohn’s disease and

related secondary impairments as of September 3, 1985, an Administrative Law

Judge (ALJ) in 2006 found that Coomer’s entitlement to benefits ended on March

31, 1994, because he was at that time engaged in substantial gainful activity

(SGA). The district court had jurisdiction pursuant to 42 U.S.C. § 405(g), and we

have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      Appellant first contends the ALJ erred in ruling that Coomer’s medical

condition was irrelevant to the determination whether he was engaged in SGA in

1994 and 1995. We disagree. Where a claimant has previously been found to be

disabled within the meaning of the Social Security Act, his eligibility for disability

benefits may cease, regardless of his medical condition, if he is found upon any

statutorily mandated review to have engaged in SGA. See 42 U.S.C. §§ 421(I),

423(f); 20 C.F.R. §§ 404.1594(d)(5), 404.1595(f)(1); Katz v. Sec’y of Health &

Human Servs., 972 F.2d 290, 293 (9th Cir.1992) (holding that it is not necessary to

show medical improvement where SGA is the issue in a disability benefits

termination case).




                                          -2-
      Appellant further contends the ALJ erred in finding, based on conflicting

testimony from Coomer and other witnesses, that Coomer contributed over half the

time required for management of his feed business in 1994 and 1995, and that

those services amounted to SGA. We reject this argument.

      In finding that Coomer contributed “more than half the total time required

for the management” of his feed business, and that he was thus engaged in SGA,

20 C.F.R. §§ 404.1575(a)(2) & (b)(1), the ALJ relied primarily on admissions

Coomer made during his testimony at an April 2000 hearing about the operation of

his business. The ALJ rejected later inconsistent testimony about the allocation of

responsibilities between Coomer and one of his employees, Christopher Stump,

and the report of a certified rehabilitation counselor, David Goguen, who relied on

Stump’s testimony and the United States Department of Labor’s Dictionary of

Occupational Titles, to opine that Coomer did not perform more than half of the

required management duties. While the Secretary may rely on that dictionary to

characterize a claimant’s “past relevant work” for purposes of a Step Four

“residual functional capacity” determination, Villa v. Heckler, 797 F.2d 794, 798-

99 (9th Cir. 1986), nothing in the regulations or case law requires him to do so

with respect to an SGA determination.




                                         -3-
      In any event, the ALJ clearly considered Goguen’s testimony, but properly

rejected it because it was based on the later testimony of Stump, in 2005, who

contradicted Coomer’s earlier testimony, in 2000, about the allocation of

responsibilities between him and his employees. The ALJ also considered and

properly evaluated all of the evidence in the record. She applied the proper legal

standards, and her finding of SGA in 1994 and 1995 is supported by substantial

evidence.

      AFFIRMED.




                                         -4-